DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the invention as described in the specification (see Fig. 1, 4, 6, 8-10, 12).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 22, 25, 27, 31, 33, 35, and 39 are objected to because of the following informalities:  
Claim 22, lines 4-5: “a first light source group” and “a second light source group” should be changed to “the first light source group” and “the second light source group”.
Claim 22, line 17: a comma should be inserted after “parameter value”.
Claim 22, lines 17-21: “and of” in each line should be deleted.
Claim 25, line 4: a comma should be inserted after “light source non-uniformity”.
Claim 27, line 3: the word “or” should be inserted before “optical aperture.”
Claim 31, line 18: one comma should be inserted after each of “parameter value” and “constant”.
Claim 31, lines 18-22: “and of” in each line should be deleted.
Claim 33, line 4: a comma should be inserted after “light source non-uniformity”.
Claim 35: line 3: the word “or” should be inserted before “optical aperture.”
Claim 39: lines 5-6: “a first light source group” and “a second light source group” should be changed to “the first light source group” and “the second light source group”.
Claim 39: line 19: a comma should be inserted after “parameter value”.
Claim 39, lines -19-23: “and of” in each line should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, line 25 recites the limitation “the sensor exposure parameter value”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30, line 1 recites the limitation “the predetermined level of saturation”. There is insufficient antecedent basis for this limitation in the claim.
Claim 31, line 25 recites the limitation “the sensor exposure parameter value”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38, line 1 recites the limitation “the predetermined level of saturation”. There is insufficient antecedent basis for this limitation in the claim.
Claim 39, line 26 recites the limitation “the sensor exposure parameter value”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22, line 15 recites “extracting at least one percentile of the digital sensor values…” It is unclear and indefinite as to what is meant by “extracting at least one percentile of the digital sensor values.” Further, it is unclear and indefinite as to what “one percentile… of the values” is referring to. The “at least one percentile” limitation can be interpreted as a numerical value “one” or can be interpreted as one “range” of percentiles.  Applicant’s Specification, see page 13 lines 15-26, indicates that digital sensor values within a specified percentile of a “predetermined saturation level” are extracted. For examination on the merits, Examiner refers to this portion of the specification to interpret this claim limitation, even though the currently claimed limitation is unclear and indefinite. 
Dependent claims 23-30, 32-38, and 40-41 do not solve the issues of the independent claims and are rejected for the same reasons. 

Allowable Subject Matter
Claims 22-41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHIAWEI CHEN/PRIMARY EXAMINER, ART UNIT 2696